DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), reflected in claims 1-5 and 12 in the reply filed on 09/27/2021 is acknowledged. Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/2019 and 11/18/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 10/08/2019 appears to be not acceptable. The abstract contains more than 150 words.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Drawings
Figure 14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of minor error. The Examiner suggests the following amendments:
4. The MOSFET according to claim
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EGUCHI et al. (US 20170154984 A1).

Regarding independent claim 1, EGUCHI et al. teach a MOSFET (‘a power MOSFET’,  fig. 1-4, 7; ¶ 0051-¶ 0135) comprising:
a semiconductor base substrate 1S, EPI having an n-type column region NC1, NC2, NC3 (fig. 2; ¶ 0053) and a p-type column region PC1, PC2, PC3, the n-type column region and the p-type column region forming a super junction structure; and
a gate electrode GE (¶ 0059) formed on a first main surface side of the semiconductor base substrate by way of a gate insulation film GOX, wherein
assuming a region CR (‘a cell region CR’, ¶ 0052) of the semiconductor base substrate which provides a main operation of the MOSFET as an active region, a region PER (‘a peripheral region PER’) of the semiconductor base substrate disposed on an outer peripheral side of the active region and maintaining a withstand voltage of the MOSFET as an outer peripheral region, and a region TR (‘an intermediate region’) of the semiconductor base substrate disposed between the active region and the outer peripheral region as an active connecting region,
out of the active region CR, the active connecting region TR, and the outer peripheral region PER of the semiconductor base substrate, crystal defects (‘defect’, fig. 4; ¶ 0089) are 

Regarding claim 4, EGUCHI et al. further teach the MOSFET according to claim 1, wherein the crystal defects are formed such that density of the crystal defects is locally increased as viewed along a depth direction (¶ 0094).

Regarding independent claim 12, EGUCHI et al. teach a power conversion circuit (‘a motor driving circuit’, fig. 33; ¶ 0153- ¶ 0156) comprising:
a MOSFET T1, T2, T3 used for making a forward current flow into a body diode;
a switching element T4, T5, T6; and
an inductive load MT, wherein
the MOSFET includes:
a semiconductor base substrate 1S, EPI having an n-type column region NC1, NC2, NC3 (fig. 2; ¶ 0053) and a p-type column region PC1, PC2, PC3, the n-type column region and the p-type column region forming a super junction structure; and
a gate electrode GE (¶ 0059) formed on a first main surface side of the semiconductor base substrate by way of a gate insulation film GOX, wherein
assuming a region CR (‘a cell region CR’, ¶ 0052) of the semiconductor base substrate which provides a main operation of the MOSFET as an active region, a region PER (‘a peripheral region PER’) of the semiconductor base substrate disposed on an outer peripheral side of the active region and maintaining a withstand voltage of the MOSFET as an outer peripheral region, and a region TR (‘an intermediate region’) of the semiconductor base substrate disposed between the active region and the outer peripheral region as an active connecting region,
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over EGUCHI et al. as applied to claim 1 above, and further in view of SAKATA et al. (US 20160293692 A1).

Regarding claim 2, EGUCHI et al. teach all the limitations described in claim 1.
EGUCHI et al. further teach the MOSFET according to claim 1, wherein the semiconductor base substrate further includes:
a base region CH of a first conductive type (P) formed on the first main surface side of the n-type column region NC1 and the first main surface side of the p-type column region PC1; and
a source region SR of a second conductive type (N) formed on a first main surface side of the base region CH and being in contact with the gate insulation film GOX,
the MOSFET further comprises:

a source electrode SPE formed on a surface of the interlayer insulation film IL and electrically connected with the base region CH and the source region SR, and
in a cross section of the semiconductor base substrate 1S, EPI parallel to a depth direction of the semiconductor base substrate 1S, EPI,
an outer end of an outermost portion which is formed of either one of the source region SR and the gate electrode GE capable of providing a main operation as the MOSFET forms a boundary between the active region CR and the active connecting region TR, and

But EGUCHI et al. are silent upon the provision of wherein, an outer end of the base region forms a boundary between the active connecting region and the outer peripheral region.
However SAKATA et al. teach a similar device, wherein an outer end of the base region 7 (fig. 3; ¶ 0060-¶ 0061) forms a boundary between the active connecting region 10b and the outer peripheral region 10c.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of EGUCHI et al. and SAKATA et al. to extend the P base region up to the boundary of the active connecting region according to the teachings of SAKATA et al. with a motivation of securing high breakdown voltage with low on-state resistance. See SAKATA et al., ¶ 0005-¶ 0015. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over EGUCHI et al. as applied to claim 1 as above, and further in view of HOKI (US 20170084693 A1).

Regarding claim 5, EGUCHI et al. teach all the limitations described in claim 1.

However, HOKI discloses a "semiconductor device 1" (fig. 2; ¶¶ 0041-0077) that is an n channel-type MISFET in which a super junction structure is formed on an "n+-type drain layer 12" comprising an n+-type semiconductor substrate such that "p-type column layers 14" that have a depth of 25-45 μm from the surface of an "n-type base layer 13" that has a depth of around 40-60 μm are formed in the "n-type base layer 13" in the super junction structure, and in which "crystal defect regions 23" having a Full Width at Half Maximum of around 10 μm in the depth direction are formed in the "n-type base layer 13" between the bottoms of the "p-type column layers 14" and the surface of the "n+-type drain layer 12" by irradiating the "n+-type drain layer 12" with charged particle ions such as protons, 3He++, or 4He++ from the rear surface thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of EGUCHI et al. and HOKI to form a "semiconductor device" in which "crystal defect regions 23" having a Full Width at Half Maximum of around 10 μm in the depth direction are formed in the "n-type column regions NCl" in the "cell region CR," which have a depth of around 40-60 μm, and an "n-type column region NC2" that is located in the "intermediate region TR" and is adjacent to a "p-type column region PC1." according to the teachings of HOKI with a motivation of ‘preventing a reduction of a breakdown voltage while controlling a carrier lifetime at the turn-off time of a pn junction in the designated region’. See HOKI, ¶ 0004. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 3, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein as viewed in a plan view of the semiconductor base substrate, assuming a total area of the active region as S1, a total area of the active connecting region as S2, and a total area of the outer peripheral region as S3, and assuming a withstand voltage of the MOSFET as VDSS, a relationship of S3>(S1+S2+S3)x0.05x(VDSS/600) is satisfied.”.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817